DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action responses to the Application filed on February 18, 2021.

Priority
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged. This application is a continuation of U.S. Patent Application No. 16/255/066, filed on November 23, 2012 and issued as U.S. Patent No. 10,958,096, which claim for foreign priority under 35 U.S.C. 119 (a)-(d) in parent Application No. JP2018026154, filed on February 16, 2018.

Information Disclosure Statement
Information Disclosure Statements (IDS) filed on 02/18/2021 and 07/30/2021 were considered.

Note to Applicant
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,958,096. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the .
Below is the chart showing the similarities (in bold) and differences between claims 16 and 18-34 of the present application and claims 1-15 of the U.S. Patent 9,165,645.
Present Application: 17/178,997
U.S. Patent 10,958,096
1. A power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, 
           wherein the connection switching unit is configured to switch selectively to a first mode in which the first switch is closed and the second switch is opened and a second mode in which the first switch is opened and the second switch is closed.

A power supply system mounted in a vehicle, the power supply system comprising: 
a first battery connected to a first load; 
a second battery; 
a DC-DC converter connecting the first battery and the second battery; and 
a connection switching unit including a first switch configured to connect the first battery to a second load and a second switch configured to connect the second battery to the second load, 
wherein the connection switching unit is configured to:
switch selectively to a first mode in which the first switch is closed and the second switch is opened and a second mode in which the first switch is opened and the second switch is closed; and 
switch to the first mode when the vehicle is in a manual driving mode and to switch to the second mode when the vehicle is in an automatic driving mode


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masui et al., US Patent 10,518,725; hereinafter “Masui”, in view of Tamai et al., US Patent 6,459,170; hereinafter “Tamai”.
Regarding claim 1, Masui discloses a power supply system (Fig. 1, Fig. 6A, and Fig. 7A) comprising: 
a first battery (101) connected to a first load (103); 
a second battery (102); 
a DC-DC converter (130) connecting the first battery (101) and the second battery (102); and 
a connection switching unit (110) including a first switch (111) configured to connect the first battery (101) to a second load (131 and 132) and a second switch (112) configured to connect the second battery (102) to the second load (131 and 132), 
wherein the connection switching unit is configured to switch selectively to a first mode (Fig. 6A) in which the first switch is closed (111 is ON) and the second switch is opened (112 is OFF) and a second mode (Fig. 7A) in which the first switch is opened (111 is OFF) and the second switch is closed (112 is ON).
Masui discloses first battery connected to a generator such as an alternator (103) and the supply system is for a hybrid vehicle (Column 4, line 15) “engine” Masui does not explicitly disclose the first battery connected to a first load.  However, it is well-known in the art that a load such as a starter normally connected to a same DC bus with an alternator which is on a first battery side, and some loads can be connected to a second in a dual battery type system.  The reference of Tamai is introduced to provide as an evidence.  Tamai discloses a power supply system (Fig. 1) having a first battery 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI H TRAN whose telephone number is (571)270-0668. The examiner can normally be reached M - F 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barney can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/THAI H TRAN/Examiner, Art Unit 2836                                                                                                                                                                                                        
/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836